HARGRAVE, Chief Justice.
During the pendency of this appeal, this Court decided Coy v. Dover Corp., 773 P.2d 745 (Okla.1989), which articulated a reasonably prudent person test which applies to the statute of limitations for cumulative trauma workers’ compensation claims. THE COURT FINDS, from a review of the record and briefs submitted in this case, that the Coy decision is disposi-tive of the issue presented.
Rule 1.201 of the Rules of Appellate Procedure in Civil Cases provides that “[i]n any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision.” Okla.Stat. tit. 12, chap. 15, app. 2 (Supp.1983).
IT IS THEREFORE ORDERED that the opinion of the Court of Appeals and the orders of the Workers’ Compensation Court are vacated. The case is remanded to the Workers’ Compensation Court for application of Coy’s reasonably prudent person test.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 18th DAY OF September, 1990.
HODGES, LAVENDER, SIMMS and ALMA WILSON, JJ., concur.
OPALA, V.C.J., concurs in result.
KAUGER and SUMMERS, JJ., dissent.